DETAILED ACTION
This is in response to the amendment filed on 06/03/2021. Claims 21-40 are pending in this Action. Claims 1-20 have been previously cancelled. 

Remark
In response to the first Office Action, claims 27, 34, and 40 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.

Response to Arguments
Double Patenting:
Applicant’s arguments filed 06/03/2021 with respect to Double Patenting rejections of claims 21-40 have been considered and are persuasive. Therefore, prior Double Patenting rejections are withdrawn. 

35 USC 101:
Applicant's arguments with respect to 35 USC 101 rejection have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees with the applicant’s arguments in page 11-14 of the Remark that under step 2 A 
claims 21-40 are not directed to an abstract idea, such as a fundamental economic practice, a method of organizing human activities, an idea of itself, or a mathematical relationship/formula. The claims are instead directed to specific applications of computer-implemented legal data accessing systems, computer-readable memory, and computer- implemented methods of generating document centric concept profiles for cited documents for use by search engines in assessing a corpus of  

The Applicant is reminded that in addition to mathematical concept and certain method of organizing human activity, mental processes which are concepts performed in human mind such as observation, evaluation, judgement, and opinion are considered to be abstract idea. See MPEP 2106.04(a)(2). 
Claims 21, 28, and 35 recite extracting each citing instance from a document corpus including extracting text for citing instance within citing documents being indicative of a reason for citing, identifying concept of citing text by comparing the text with a concept list, and generating a profile for each document by mapping each concept to each cited document, and calculating a reference value. As such, the claimed steps (e.g. extracting, identifying, comparing, and generating a profile) could be performed in human mind and using a pen and paper that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG.
Furthermore, the Examiner respectfully disagrees with the Applicant’s argument that the claims are not directed to an abstract idea based on Enfish.
Applicant’s reliance on Enfish for the eligibility of the claims of the instant application have been fully considered but are likewise not deemed to be persuasive. In order to rely on Enfish, improvement in the functionality of the computer itself must be proved. The specification needs to distinguish between the invention and conventional solutions. The specification must identifies improvement in the functionality of the computer itself, tying the particular features of the claims to that improvement and how the claims are directed to improvement. 
Enfish to establish improvement in the functionality of the computer itself to render the claims eligible. The Applicant asserts that the current invention improvements such as to “solve a problem in the software arts (by generating document centric concept profiles for cited documents in assessing a corpus of documents) that affect a real world result (search engines utilizing document centric concept profiles in assessing a corpus of documents)” are improvement to computer functionality itself similar to Enfish. The Examiner respectfully disagrees. The alleged improvement is not same as improvement that the court highlighted in Enfish. Said improvement to technology is not unconventional in the art. The court noted that “conclusion [that] the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as an increased flexibility, faster search times, and smaller memory requirements.” 
	Moreover, the Examiner respectfully disagrees with the applicant’s argument under Step 2B in pages 13-16 that the Examiner didn’t show the limitations of claim 21, 28, and 35 could be performed in human mind. As explained above concepts such as observation, judgement, and evaluation and mathematical concepts are considered to be abstract idea. 
The limitation of “mapping each key concept…” and “calculating...” are considered to be mental process and mathematical calculation. And the method step of “storing each document..” as explained in the rejection of claim 21 is considered to be an extra-solution activity under prong 2 and a well-understood generic function that 
The Examiner respectfully disagrees with the Applicant’s argument that the claims are not directed to an abstract idea based on McRo.
The USPTO memorandum dated November 2, 216 with reference to McRo case (in page 2) points out that 
The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. 

…An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer. 
(Emphasis added by the Examiner).
The criteria for determining whether a concept of invention is directed to a particular solution to a problem rather than a general idea regarding an outcome of the problem itself is that the concept must “not recite a concept similar to previously identified abstract ideas.” And, the functions recited in the claims must allow “a computer performance of a function not previously performed by a computer.” In another word, the functions should not be generic computer functions that are well-understood, routine, and conventional activities previously known.
The Examiner holds that claimed features were previously performable by a computer. The features of claimed invention should improve computer-related technology by allowing computer performance of a function not previously performable by a computer.

In compliance with the Berkhiemer Memo, the Examiner cited the section of MPEP specifying that particular limitations such collecting, outputting, and storing data in a storage are considered to be well-understood, routine, and conventional. For example, MPEP 2106.05(d) and (f).
If applicant believes that certain limitations are no not well-understood, routing, and conventional, the applicant needs to identify such limitations and provide evidence and explanation that why the identified limitations are not no not well-understood, routing, and conventional.
In conclusion, based on above explanation and reasoning the Examiner holds that claims 21-40 are directed to ineligible subject matter of abstract idea and thus the 35 USC 101 rejection of the claims are maintained.

35 USC 103:
Applicant's arguments with respect to 35 USC 103 rejection have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees with the applicant’s argument that the combination of Zhang and Miller does not teach the limitation of “generate a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a defined threshold for either a number of times cited or a percentage of total citation count, rather than building a document-centric concept with respect to each cited document. Put another way, Miller builds a table pertaining focused only on those cases deemed most relevant to a particular topic. Claim 21, by contrast, builds a document-centric concept with respect to each cited document. “
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that “for use by a search engine in assessing the corpus of documents based on reasons for citation” is interpreted as an intended use. The Examiner holds that Miller discloses in order to generate a landmark file for legal documents a table is associated with a legal document that include data such as topic or concept of a document a long with a cited frequency count (i.e. a calculated 
Thus said teachings of Miller in combination with teachings of Zhang would teach the limitation of “generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept” recited in claim 21 and similarly in claims 28 and 35.
With respect to amended claims 27, 34, and 40, the current limitations of the claims are not described by the specification, thus invokes 35 USC 112(a) and (b). See below for details. The specification failed to describe current limitations of claims 27, 34, and 40. Thus, the Examiner based on broadest and reasonable interpretation of claim in light of the specification (paragraphs 59-60) construes said limitations as increasing reference values upon identifying a citation in documents. See Miller: at least para 58-61. Miller discloses the cited frequency count or reference value that is inherently increases every time a citation frequency indentif8ied in the documents.
Based on above explanation and reasoning the 35 USC 103 rejection of the claims 21-40 are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 21-40 are directed to a server (article of manufacture) which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 21, 28, and 35 are directed to an abstract idea without significantly more. The claims recite extracting each citing instance from a document corpus including extracting text for citing instance within citing documents being indicative of a reason for citing, identifying concept of citing text by comparing the text with a concept list, and generating a profile for each document by mapping each concept to each cited document, and calculating a reference value. 
As such, the steps of current claimed invention (e.g. extracting, identifying, comparing, and generating a profile) could be performed in human mind and using a pen and paper that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG because the claim did not include any limitations requiring computer implementation. The claims also use mathematical calculation in conjunction with mental process which still considered to be abstract idea. Other than reciting a 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 21, 28, and 35 recite a generic computer components (e.g. a “processing device” and a “storage medium”) to implement the steps of the invention. The “processing device” and a “storage medium” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The step of “storing each…profile” considered to be an extra post-solution activity that does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). Moreover, the recited subject matter of “for user by a search engine in assessing the corpus of documents based on reasons for citation” in the claims is considered to be an intended use which does not carry and patentable weight.
 Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
Claims 21, 28, and 35 recites a generic computer components (e.g. a “processing device” and a “storage medium”) to implement the steps of the invention. The “processing device” and a “storage medium” are recited at a high-level of generality 
The step of “storing each…profile” considered to be a well-understood generic function that does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(d). Moreover, the recited subject matter of “for user by a search engine in assessing the corpus of documents based on reasons for citation” in the claims is considered to be an intended use which does not carry and patentable weight.
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 22-27, 29-34, and 36-40,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The feature recited in dependent claims also could be performed in human mind and using a pen and paper that falls within at least one groupings of abstract ideas without requiring a computer to implement claimed functions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 27, 34 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims now recite the limitations of “determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a particular citing document, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within that particular citing document; and determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a plurality of citing documents, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within the plurality of citing documents” which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification briefly describes calculation of reference value in paragraphs 59-60 of the current specification, however, the specification does not describe the limitations of increasing the reference value based on number of different citation within a particular citing document and increasing the reference value based on number of different citation within a plurality of citing documents. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 27, 34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As it explained above the limitations of claims 27, 34, and 40 are not described in the specification of current invention. Thus, the boundaries of claims are unclear to a person of ordinary skill in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2007/0239706 (Zhang, hereafter) in view of Miller, US 2007/0130100.
Regarding claim 1,
Zhang discloses a system to generate document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based on reasons for citation, the system comprising: 
a processing device; and a non-transitory processor-readable storage medium including one or more programming instructions that (See Zhang: at least para 25-26), when executed, cause the processing device to: 
extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents (See Zhang: at ; 
identify one or more than one key concept from each citing text by comparing each citing text to a key concept list (See Zhang: at least para 41-44, identifying a concept for the text based on similarity with legal concepts).
Although, Zhang discloses citing documents with citing instances, but Zhang does not explicitly teach generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation. 
On the other hand, Miller discloses in order to generate a landmark file for legal documents a table is associated with a legal document that include data such as topic or concept of a document a long with a cited frequency count (i.e. a calculated reference value) and storing said in a table of a database (See Miller: at least para 58-61). The landmark file and stored information associated with legal documents in the table could be used for searching for legal documents. Note that “for use by a search engine in assessing the corpus of documents based on reasons for citation” is interpreted as an intended use.

Regarding claim 22,
the combination of Zhang and Miller discloses wherein extracting each citing instance further includes extracting an identifier associated with the cited document for each respective citing instance (See Zhang: at least para 32-34, 46, 48-49, and 58 and Miller para 59, case name). 
Regarding claim 23,
the combination of Zhang and Miller discloses wherein the one or more programming instructions, when executed, further cause the processing device to store each generated document centric concept profile as metadata internally within its respective cited document or externally in a database (See Miller: at least para 58-61). 
Regarding claim 24,
the combination of Zhang and Miller discloses wherein the one or more programming instructions, when executed, further cause the processing device to: generate the key concept list by mining the corpus of documents to determine: one or more than one concept associated with a definition within a standard resource; or one or more than one concept having statistical significance within the corpus of documents (See Zhang: at least para 44-46, 48-49, and 58 and Miller para 25, 27, 34, 49, 54, and 59, topical or conceptual classifications of documents according to specific terminology and/or taxonomy). 
 Regarding claim 25,
the combination of Zhang and Miller discloses wherein the key concept list 
comprises one or more than one legal concept (See Zhang: at least para 44 and Miller para 34, 57, and 59). 
Regarding claim 26,
the combination of Zhang and Miller discloses wherein calculating the reference value for each mapped key concept includes counting a number of times the cited document has been cited for each respective mapped key concept (See Miller: at least para 58-61). 
Regarding claim 27,
the combination of Zhang and Miller discloses determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a particular citing document, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within that particular citing document; and  determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a plurality of citing documents, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within the plurality of citing documents (Note that the specification failed to describe these limitations. The Examiner based on broadest and reasonable interpretation of claim in light of the specification (paragraphs 59-60) construes said limitations as increasing reference values upon identifying a citation in documents. See Miller: at least para 58-61. Miller discloses the cited frequency count or reference value that is inherently increases every time a citation frequency indentif8ied in the documents).
Regarding claims 28-34,
the scopes of the claims are substantially the same as claims 21-27, respectively, and are rejected on the same basis as set forth for the rejections of claims 21-27, respectively.
Regarding claims 35-40,
the scopes of the claims are substantially the same as claims 21-24 and 26-27, respectively, and are rejected on the same basis as set forth for the rejections of claims 21-24 and 26-27, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/01/2021